JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States Tax Court and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the order of the Tax Court filed February 20, 2004, be affirmed. The Tax Court did not abuse its discretion by suspending appellant based on his repeated advancement of frivolous arguments. See Shepherd v. Amer. Broad. Co., 62 F.3d 1469, 1475 (D.C.Cir.1995); see also Tax Court R. Prac. and P. 201(a) and 202 (2003); Model Rules of Profl Conduct R. 1.1, 3.1, 8.4(a), and 8.4(d) (2003).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. *862See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.